DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (2017/0374392) [Hart] in view of Garner et al. (2012/0131624, provided by applicant) [Garner] and O’Connor et al. (2011/0167462, provided by applicant) [O’Connor].
Regarding claims 1, 5, 6, and 8-11, Hart discloses a system arranged to enrich visual or audio-visual product types or products with metadata by way of computer program modules, comprising,
a first IT or computer domain comprising an IT apparatus comprising first program modules arranged to populate a database with a set of directories comprising files concerning product types or products (paragraphs 0045 and 0048), wherein metadata concerning each product comprise a multilevel hierarchy structure comprising high hierarchy metadata and low 
Hart fails to disclose a second IT domain comprising user terminals connected to a geographical network and comprising second program modules arranged to enrich said files concerning said product types or products with metadata, wherein the first IT domain further comprises program modules arranged to convert said files from a first format to a second format incompatible with the first format and to transfer the converted files form the first IT domain to the second IT domain, and transfer under the control of said first IT domain converted files with said metadata from the second IT domain to the first IT domain and to convert said enriched converted files from the second format to the first format, whereby the first IT domain is completely independent from the second IT domain.
In an analogous art, Garner teaches a second IT domain (user terminals are distributed receiver devices independent of the first IT domain) comprising user terminals connected to a geographical network and comprising program modules arranged to enrich received files concerning product types or products with metadata (paragraphs 0025-0029), providing the benefit of “crowd sourcing” the generation of metadata (paragraph 0006).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Hart to include a second IT domain comprising user terminals connected to a geographical network and comprising program modules arranged to enrich received files concerning product types or products with metadata, as taught by Garner, for the benefit of “crowd sourcing”, a means which leverages a large body of individuals to produce a wide range of relevant metadata.

In an analogous art, O’Connor teaches storing metadata in two different formats depending on the utility of the format relative to the storage location (store as a SQL relational database where the metadata is generated and store as an XML file where it is read and indexed, paragraph 0027).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Hart and Garner to include the first IT domain further comprises program modules arranged to convert said files from a first format to a second format incompatible with the first format and to transfer the converted files form the first IT domain to the second IT domain, and transfer under the control of said first IT domain converted files with said metadata from the second IT domain to the first IT domain and to convert said enriched converted files from the second format to the first format, as suggested by O’Connor, for the benefit of utilizing file formats that are best suited for the respective uses of metadata at each of the first and second IT domains.

Regarding claim 2, Hart, Garner and O’Connor disclose the system of claim 1, wherein in said IT apparatus of said first IT domain said further program modules are also arranged to verify presence of said enriched files and to transfer said enriched files to a further IT apparatus comprised in said first IT domain (Hart paragraph 0067).

Regarding claim 3, Hart, Garner and O’Connor disclose the system of claim 1, wherein said second program modules comprised in said user terminals are arranged to cancel the low hierarchy metadata provided by said high hierarchy metadata in case of change of said high hierarchy metadata (Hart paragraph 0071).

Regarding claims 4 and 10, Hart, Garner, and O’Connor disclose the system and method of claims 1 and 6, wherein said second program modules comprised in said user terminals are arranged to ensure inside said multilevel hierarchy structure a metadata coherence control among metadata at the same hierarchy level and metadata at a different hierarchy level (selectable tags, Garner paragraph 26).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 states restructuring the hierarchy of the metadata takes place in the second program modules located in the second IT domain. This appears novel in view of the prior art, where traditionally crowdsourcing the addition of metadata to products takes place within a predefined hierarchy or through the use of independent (i.e. no relational dependency) descriptive tags.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421